Citation Nr: 0925976	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-15 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Entitlement to service connection for a left knee 
disorder.  

5.  Entitlement to service connection for a right ankle 
disorder.  

6.  Entitlement to service connection for a left ankle 
disorder.  

7.  Entitlement to service connection for upper respiratory 
infections.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran retired in February 2004 after approximately 20 
years of active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

The issues concerning service connection for a cervical spine 
disorder, headaches, and bilateral knee disorders are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The greater weight of the evidence shows that the Veteran 
does not have a chronic right ankle disorder that began 
during service or is otherwise due to service, including 
arthritis.  

2.  The greater weight of the evidence shows that the Veteran 
does not have a chronic left ankle disorder that began during 
service or is otherwise due to service, including arthritis.  

3.  The greater weight of the evidence shows that the Veteran 
does not have a chronic disorder manifest by upper 
respiratory infections, other than rhinitis/sinusitis.  


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for a 
right ankle disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  

2.  The criteria are not met for service connection for a 
left ankle disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  

3.  The criteria are not met for service connection for upper 
respiratory infections.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
1 year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Right and left ankle disorders

The service treatment records show that the Veteran sustained 
a left ankle sprain in March 1984.  A report dated in April 
1984 indicates that he complained of "ARD" of his left foot 
for the previous five days; there was no evidence of trauma, 
and no abnormal clinical findings were noted.  The examiner 
diagnosed Achilles tendonitis.  In April 1995, the Veteran 
was seen complaining of right shin pain that had begun during 
physical training two days earlier; no abnormal clinical 
findings were recorded.  The examiner diagnosed Achilles 
tendon strain.  At the time of the Veteran's retirement 
examination in October 2003, he reported recurring ankle 
pains.  After noting that examination of the lower 
extremities and feet was normal, the examiner diagnosed 
degenerative joint disease of both ankles with chronic pain.  

The post-service treatment records do not mention any ankle 
complaints or pertinent abnormal clinical findings or 
diagnosis.  

During a VA compensation examination in February 2005, the 
Veteran reported experiencing bilateral ankle pain, with 
occasional swelling, about once a month or whenever he would 
try to be active.  Clinical and x-ray examinations, however, 
were both normal.  No diagnosis relative to the Veteran's 
ankles was listed.  

A VA compensation examiner in April 2008 reported the 
Veteran's complaints of bilateral ankle pain, weakness, lack 
of endurance, locking, and fatigability twice a week lasting 
for two to three hours, which he had had since service.  On 
examination, however, the recorded clinical and x-ray 
findings regarding both ankles were all normal.  The examiner 
indicated that no diagnosis could be assigned, because there 
was no pathology.  

On VA compensation examination in October 2008, the Veteran 
reported the same ankle complaints as he had previously.  No 
abnormal clinical findings were noted regarding either ankle, 
and x-rays of both ankles reportedly were within normal 
limits.  The examiner indicated that the diagnosis was likely 
bilateral posterior tibial tendinitis.  In an addendum, the 
examiner stated that x-rays did not show any degenerative 
joint disease of the ankles, and he opined that it was less 
likely as not that his current ankle disorders were related 
to service, since there was only one incident of ankle sprain 
during service and the condition was listed as "resolving" 
on follow-up examination.  

The Board observes that clinical and x-ray findings were 
reported to be normal on every examination until the 
Veteran's most recent compensation examination.  Despite the 
diagnosis of degenerative joint disease of the ankles on his 
retirement examination, there is no clinical or x-ray 
evidence of any degenerative joint disease or arthritis since 
service.  While the October 2008 VA examiner did diagnose 
likely bilateral posterior tibial tendinitis, clinical and x-
ray examinations at that time were completely normal.  
Further, the examiner specifically opined that any current 
ankle disorder was not related to service, and he provided 
rationale for the opinion.  

Therefore the Board concludes that, although the record does 
show that the Veteran sprained his left ankle during service 
and although he has reported to VA compensation examiners 
since service that he has bilateral ankle pain, he does not 
have a chronic disorder affecting either ankle, including 
arthritis, that is related to service.  The only competent, 
probative (persuasive) opinion on the question of a medical 
relationship between the Veteran's current condition and 
service is that provided by the October 2008 VA examiner.  
This opinion weighs against the claim. The physician who 
performed the October 2008 VA examination, after reviewing 
the claims file and examining the Veteran, concluded that any 
current ankle condition was not related to military service.  
The Veteran has not presented, identified, or even alluded to 
the existence of a contrary medical opinion in support of his 
claim.

The Board acknowledges that the Veteran has reported, as he 
is competent to do, his observation of a continuity of 
symptomatology of bilateral ankle pain since service. 
However, such report must be weighed against the medical 
evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. 
Cir. 2006).

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the Veteran's assertions; 
however, none of this evidence provides a basis for allowance 
of the claim.  As the Veteran is not shown to be other than a 
layperson without the appropriate medical training and 
expertise, he is not competent to render a probative opinion 
on a medical matter, such as the diagnosis of a specific 
disability or opinion as to etiology of such a disability.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  For all the foregoing reasons, the claim for service 
connection for disorders of both ankles must be denied.  


Upper respiratory infections

The service treatment records show that the Veteran was 
treated on at least two occasions during service for upper 
respiratory infections (URIs).  But at the time of his 
retirement examination, he did not report any pertinent 
symptoms and examination of the lungs and chest was noted to 
be normal.  The examiner did not list a diagnosis of any 
respiratory disorder.  

A VA compensation examiner in February 2005 recorded the 
Veteran's report that he had had wheezes, but denied having a 
productive cough.  The examiner stated that his medications 
were targeted at treating his allergic rhinitis (for which 
service connection has been established).  Pulmonary function 
testing at that time reportedly showed mild restrictive 
disease, likely due to multiple allergies causing 
bronchoconstriction.  

The post-service clinic records reflect treatment for a URI 
in May 2005, for acute bronchitis in December 2005, and for 
acute pharyngitis in March 2007.  

At the time of a VA compensation examination in April 2008, 
the Veteran reported that every time he had a cold with cough 
and a sore throat, he would have difficulty breathing, 
sleeping, and resting.  He stated that he had taken 
antibiotics for his respiratory condition since October 2006, 
with a daily dose of 125mg.  (The Board notes that the post-
service treatment records show that the bronchitis in 
December 2005 was treated with antibiotics and that episodes 
of sinusitis have also been treated with antibiotics.)  No 
abnormal clinical findings were noted, and the examiner 
listed no diagnosis of an upper respiratory infection, 
because there was no pathology to render such a diagnosis.  

The Veteran reported to the 2008 VA compensation examiner 
that he had persistent fever, cough with sputum, and pain or 
discomfort over the chest area on exertion.  He stated, 
however, that his respiratory condition did not require any 
treatment.  The examiner indicated that the clinical 
examination was normal and that x-rays were within normal 
limits.  He noted that the Veteran's effort with pulmonary 
function testing was poor, and he discounted the results.  
The examiner could not assign a diagnosis for any current 
respiratory disorder, because of the Veteran's failure to 
cooperate with the examination.  It was concluded, however, 
that the Veteran's URIs were not related to his military 
career, because URIs are ubiquitous and would occur 
independently if he were in the military or not.  

The Board recognizes that the Veteran was treated for URIs 
during service and that he was also treated for a URI and for 
acute bronchitis in 2005.  However, no examiner has diagnosed 
any chronic respiratory disorder, other than 
rhinitis/sinusitis for which service connection has already 
been established.  Further, the October 2008 VA compensation 
examiner specifically stated that his URIs were not related 
to service.  

Therefore, the Board concludes that the evidence shows that 
the Veteran does not have a chronic disorder manifest by 
upper respiratory infections.  Service connection requires 
that the claimant have the claimed disorder.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); see also McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the Veteran's assertions; 
however, none of this evidence provides a basis for allowance 
of the claim.  As the Veteran is not shown to be other than a 
layperson without the appropriate medical training and 
expertise, he is not competent to render a probative opinion 
on a medical matter, such as the diagnosis of a specific 
disability or opinion as to etiology of such a disability.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for URIs must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of a November 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of her and VA's respective duties for obtaining 
evidence.  

The required notice was provided before the adverse decision 
in March 2005.  Although the appellant has the right to 
content-complying notice and proper subsequent VA process, he 
has received that notice.  Moreover, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Also, in March 2006, the RO notified the Veteran of 
the information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and appeal.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
Veteran has been afforded VA compensation examinations, and 
private treatment records covering the entire period of the 
appeal have been received.  No further development action is 
necessary.  


ORDER

Service connection for a right ankle disorder is denied.  

Service connection for a left ankle disorder is denied.  

Service connection for upper respiratory infections is 
denied.  


REMAND

The service treatment records reflect that the Veteran was 
diagnosed as having cervical spine and lumbar spine muscle 
strain in April 2003; he underwent physical therapy.  The 
examiner noted that he had been involved in a motor vehicle 
accident many years previously, but that he had not received 
any treatment subsequently.  At the time of his retirement 
examination, the Veteran also complained of neck pain.  
However, the examiner at that time indicated that examination 
of the spine was normal.  

At the time of a VA compensation examination in February 
2005, the Veteran pointed to pain in his upper thoracic and 
lower cervical spine.  However, the examiner did not report 
any clinical findings regarding the cervical spine and, 
apparently, no cervical spine x-rays were obtained.  

In May 2006, a service department physician wrote that he had 
been asked to provide a statement in support of the Veteran's 
claim for disability benefits, noting his various complaints, 
including neck pain.  The physician stated that he had given 
the Veteran's medical records a "quick review" and that 
"no basis for [a] disability claim [was] obvious."  

A VA physician wrote in August 2006 that the Veteran provided 
a history of chronic cervical neck pain.  The physician 
indicated that, "To the best of my knowledge, his medical 
problems began in 1983 while he served in the military."  He 
did not provide any rationale for that statement, however.  

Noting the Veteran's complaint of chronic neck pain, a 
service department examiner in September 2007 described only 
stiffness in the body of the trapezius muscle; cervicalgia 
was diagnosed.  Cervical spine x-rays reportedly showed 
minimal degenerative changes.  

A VA compensation examiner in April 2008 recorded the 
Veteran's complaint of stiffness and neck pain.  On 
examination, there was no tenderness or muscle spasm; range 
of motion of the cervical spine was normal.  The examiner 
listed no diagnosis regarding the claimed cervical strain, 
because "there is no pathology to render a diagnosis."  

On VA compensation examination in October 2008, the Veteran 
reported neck stiffness, as well as pain in the neck that 
occurred twice a week lasting two hours.  The examiner 
appears not to have assigned a diagnosis regarding the 
Veteran's cervical spine complaints, but indicated that there 
was tenderness and painful range of motion.  In an addendum 
to his original examination, the examiner opined that the 
Veteran's cervical strain is less likely as not related to 
service, because "I saw no evidence of cervical strain in 
the medical records I was given to review."  But the medical 
record clearly does show that the Veteran received physical 
therapy for cervical strain in 2003.  Therefore, the VA 
physician's opinion is inadequate, because it was apparently 
based on an incomplete review of the available treatment 
records.  VA's duty to assist requires that the Veteran be 
scheduled for another examination to obtain another medical 
opinion.  

Regarding the Veteran's claimed headache disorder, the Board 
observes that the Veteran complained of headaches several 
times during service, including after a head injury in 
December 1984, and at the time of his retirement examination.  
Post-service examiners have also noted the Veteran's headache 
complaints.  

A VA compensation examiner in February 2005 indicated that 
the Veteran had sinus headaches.  However, he also stated 
that the Veteran had had headaches since he was struck in the 
head with a jack during service in 1984.  That examiner did 
not list a diagnosis relative to the claimed headaches.  In 
August 2006, a VA physician wrote that the Veteran had a 
history of migraines, and stated that, to the best of his 
knowledge, the Veteran's "medical problems more likely as 
not began in-service."  

In May 2006, a service department examiner wrote that the 
Veteran had requested a letter to support his various 
disability claims, including headaches.  The physician stated 
that, after a "quick review" of the record that he was 
given, "no basis for [a] disability claim [is] obvious."  
Service department clinic records dated in October and 
November 2007 list "tension-type headaches" among the 
Veteran's medical problems.  

The VA compensation examiners in April 2008 and October 2008 
also noted the Veteran's complaint of chronic headaches that 
had been present since 1984.  The April 2008 examiner 
indicated that there was no diagnosis regarding headaches, 
because there was "no pathology to render a diagnosis."  
The examiner in October 2008 initially recorded the Veteran's 
report of headaches lasting three hours on the average of 
three times a day, then stated that "the claimant reports no 
symptoms in regards to this condition.  The treatment is 
Motrin [and] occasionally Trazodone[.]  The claimant reports 
the following functional impairment(s): difficulty 
focusing."  However, the examiner later stated that there 
was no diagnosis regarding the Veteran's claimed chronic 
headaches, "as the condition has resolved," despite having 
recorded the Veteran's report that he had headaches up to 
three times a day.  Finally, the examiner opined that the 
Veteran's headaches "do not appear to be a disabling 
condition."  The file was returned to the October 2008 
examiner for a definite opinion as to whether the Veteran's 
claimed headaches were related to service.  He opined that 
the current headaches were less likely as not related to the 
headaches he had in the military, because "the headaches in 
the military medical records that I was given to review, were 
associated with upper respiratory infections (URIs)."  

The Board observes that, although the service treatment 
records do show that the Veteran complained of headaches that 
examiners associated with URIs, he also complained of 
headaches at other times during service, including following 
a head injury in December 1984.  Accordingly, the Board finds 
that another medical opinion is needed that discusses the 
pertinent history of the Veteran's headaches as documented in 
the medical records, in particular the relevance of his head 
injury during service, as well as the various diagnoses that 
have been assigned regarding his headaches, and that 
indicates the degree of probability that any current headache 
disorder is related to the symptomatology recorded during 
service.  

The medical evidence concerning the presence of a current, 
chronic disorder affecting the Veteran's knees is confusing 
and contradictory.  The service treatment records show 
treatment for possible left knee strain in August 1988 and 
strain of the medial collateral ligament in January 1993 
(which side was not noted).  The service records reflect a 
diagnosis of degenerative joint disease of the knees at the 
time of his retirement examination in October 2003, although 
physical examination of the knees at that time was recorded 
as normal; the Veteran reported that he had had recurring 
knee pain during service.  The service records also document 
numerous instances of physical therapy that were directed, in 
part, at his knees.  

A VA examiner in February 2005 indicated that examination of 
the Veteran's knees was completely normal and that x-rays of 
his knees failed to show any joint space narrowing or other 
abnormality.  The examiner noted the Veteran's report of 
episodes of knee pain that occurred at most a couple times a 
month, but he did not list a diagnosis of any knee disorder.  

A service department physician reviewed the Veteran's medical 
record in May 2006 in regard to his claim for benefits.  He 
noted the Veteran's complaint of severe pain in his knees, 
but did not list any clinical findings or diagnosis.  The 
physician stated that, after a "quick review" of the record 
that he was given, "no basis for [a] disability claim [was] 
obvious."  

Service department x-rays of the Veteran's knees in June 2006 
reportedly showed no abnormalities of the right knee and 
slight degenerative change of the left knee.  

A statement by a service department physician in July 2006 
indicated that the Veteran had been seen in the clinic for 
the previous 10 years for complaints of chronic bilateral 
knee pain, and also listed a diagnosis of degenerative joint 
disease of both knees.  The examiner stated that treatment 
had included anti-inflammatory medication and that the 
physical therapy had had some efficacy.  

Another service department examiner in February 2007 noted 
the Veteran's complaint of clicking, pain, and stiffness in 
his right knee.  On examination, there was crepitus in both 
knees.  The examiner diagnosed joint pain localized in the 
right knee and stiffness of the knee joint; she prescribed a 
nonsteroidal anti-inflammatory medication, rest, and ice.  

A VA compensation examiner in April 2008 noted the Veteran's 
reported history of knee pain, but both clinical and x-ray 
examinations of both knees were completely normal.  The 
examiner did not list any diagnosis concerning the Veteran's 
knees, "because there is no pathology to render a 
diagnosis."  

Another VA compensation examiner, in October 2008, noted that 
the Veteran experienced pain on repetitive use of his left 
knee, but, again, clinical and x-ray examinations of both 
knees were within normal limits.  Nevertheless, the examiner 
initially listed a diagnosis of bilateral patellofemoral pain 
syndrome and went on to state that the Veteran's "knee 
condition is a [sic] common and would limit his ability to do 
tasks requiring repetitive running, squatting and climbing 
but is not disabling."  The examiner stated in an addendum 
that it was less likely that the Veteran's knee condition was 
related to service, because he found only one entry in the 
service records regarding his knees which stated "normal 
exam."  Further, the examiner noted, although the Veteran's 
retirement examination report mentioned degenerative joint 
disease of the knees, there was no documentation of 
degenerative joint disease of the knees in the record, and 
recent x-rays of his knees did not show any degenerative 
joint disease.  The Board observes, that, to the contrary, 
however, service department x-rays in June 2006 reportedly 
did show slight degenerative change of the left knee.  

Given the above evidence in this case, an additional 
examination is needed to obtain a medical opinion as to 
whether the Veteran currently has a disorder of either knee 
that is related to the symptomatology for which he was 
treated in service.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for examinations to 
evaluate his cervical spine, headaches, and 
knees.  The claims file, including a copy of 
this remand, must be reviewed by the examiners 
in conjunction with the examinations.  The 
examiners' reports should set forth in detail 
all pertinent current symptoms, clinical 
findings, and diagnoses.  Ask the examiners to 
provide answers to the following questions:

a.  Does the Veteran currently have a 
chronic cervical spine disorder?  If so, 
what is the likelihood (i.e., 50 percent 
probability or greater) that the current 
disorder is related to the manifestations 
noted during and after service?  Further, 
was cervical spine arthritis first 
manifest within one year following the 
Veteran's separation from service?  

b.  Does the Veteran currently have a 
chronic headache disorder?  If so, what 
is the likelihood (i.e., 50 percent 
probability or greater) that the current 
disorder is related to the manifestations 
noted during and after service?  In 
particular, what is the likelihood that 
any current headache disorder is related 
to the head injury noted during service?  

c.  Does the Veteran currently have a 
chronic right knee disorder?  If so, what 
is the likelihood (i.e., 50 percent 
probability or greater) that the current 
disorder is related to the manifestations 
noted during and after service?  Further, 
was right knee arthritis first manifest 
within one year following the Veteran's 
separation from service?  

d.  Does the Veteran currently have a 
chronic left knee disorder?  If so, what 
is the likelihood (i.e., 50 percent 
probability or greater) that the current 
disorder is related to the manifestations 
noted during and after service?  Further, 
was left knee arthritis first manifest 
within one year following the Veteran's 
separation from service?  

All opinions should be supported by adequate 
rationale and should, to the extent possible, 
distinguish contrary opinions already in the 
record.  

2.  Then readjudicate the Veteran's claims.  
If any claims are not granted to the Veteran's 
satisfaction, furnish him and his accredited 
representative with a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond before returning the 
case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


